Case 20-20810-CMB     Doc 24   Filed 04/17/20 Entered 04/17/20 17:34:53       Desc Main
                               Document     Page 1 of 4


               IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA (PITTSBURGH)
IN RE:                                     :
KURT J. COFANO                             :   BK. No. 20-20810-CMB
                      Debtor               :
                                           :   Chapter No. 7
WELLS FARGO BANK, N.A.                     :
                      Movant               :
                 v.                        :   Hearing Date: 05/12/2020
                                           :
KURT J. COFANO                             :   Hearing Time: 10:00 AM
                 and                       :
 ROSEMARY C. CRAWFORD (TRUSTEE)            :   Objection Date: 05/04/2020
                      Respondents          :


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                       /s/ Jodi L. Hause, Esquire
                                       Jodi L. Hause, Esq., Id. No.90625
                                       Phelan Hallinan Diamond & Jones, LLP
                                       Omni William Penn Office Tower
                                       555 Grant Street, Suite 300
                                       Pittsburgh, PA 15219
                                       Phone Number: 215-563-7000 Ext 31502
                                       Fax Number: 215-568-7616
                                       Email: Jodi.Hause@phelanhallinan.com
April 17, 2020
Case 20-20810-CMB         Doc 24    Filed 04/17/20 Entered 04/17/20 17:34:53             Desc Main
                                    Document     Page 2 of 4


                 THE UNITED STATES BANKRUPTCY COURT
        FOR THE WESTERN DISTRICT OF PENNSYLVANIA (PITTSBURGH)
IN RE:                                      :
KURT J. COFANO                              :   BK. No. 20-20810-CMB
                      Debtor                :
                                            :   Chapter No. 7
WELLS FARGO BANK, N.A.                      :
                      Movant                :
                v.                          :   Hearing Date: 05/12/2020
                                            :
KURT J. COFANO                              :   Hearing Time: 10:00 AM
                and                         :
 ROSEMARY C. CRAWFORD (TRUSTEE)             :   Objection Date:
                      Respondents           :   05/04/2020

  MOTION OF WELLS FARGO BANK, N.A. FOR RELIEF FROM THE AUTOMATIC
   STAY OF §362 AND PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, Phelan Hallinan Diamond & Jones, LLP, hereby requests a

termination of the Automatic Stay and leave to proceed with its State Court rights under the terms of

said mortgage on real property owned by Debtor.

               1.      Movant is WELLS FARGO BANK, N.A.

               2.      Debtor executed a promissory note secured by a mortgage or deed of trust.

The promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly

or through an agent, has possession of the promissory note. Creditor is the original mortgagee or

beneficiary or the assignee of the mortgage or deed of trust.

               3.      Debtor, KURT J. COFANO, is the owner of the premises located at 3067

WOODRIDGE DRIVE, PITTSBURGH, PA 15227-1015, hereinafter known as the mortgaged

premises.

               3.      Movant is the holder of a mortgage, original principal amount $111,004.00

on the mortgaged premises, that was executed on September 15, 2010. The supporting loan

documents are attached hereto as Exhibit “A” and made a part hereof.
Case 20-20810-CMB           Doc 24      Filed 04/17/20 Entered 04/17/20 17:34:53          Desc Main
                                        Document     Page 3 of 4




                4.      Movant wishes to proceed with its State Court rights under the terms of said

mortgage because of Debtor's failure to make the monthly payment required thereunder.

                5.      As of April 14, 2020, the principal balance is $86,257.86.

                6.      As of April 14, 2020, interest in the amount of $2,413.17 has accrued since

the application of the last payment received from the Debtor.

                7.      In addition, as of April 14, 2020, the following charges, fees and costs have

been added to the balance of the loan and are due and owing to Movant: Accrued Late Charges in

the amount of $151.62, Mortgage Insurance Premium in the amount of $40.51, Recoverable fees

and costs in the amount of $266.75, and Escrow Advance in the amount of $520.14.

                8.      As of April 14, 2020, the payoff due on the mortgage is $89,650.05.

                9.      As of April 14, 2020, Debtor has failed to tender payments for the months of

October 2019 through March 2020. The monthly payments for October 2019 through December

2019 are $898.52.     The monthly payments for January 2020 through April 2020 are $943.58, with

accrued late charges in the amount of $151.62. The next payment is due on or before May 1, 2020

in the amount of $943.58.

                10.     As of April 14, 2020, the amount necessary to reinstate the loan is $6,621.50.

                11.     The fair market value of the premises is $158,000.00 based on the

BPO/Appraisal. A copy of the BPO/Appraisal is attached hereto as Exhibit "B" and made a part

hereof.

                12.     As per the Debtor's Statement of Intention, dated March 30, 2020, the Debtor

plans to surrender the property. A copy of the Debtor's Statement of Intention is attached hereto as

Exhibit ''C'' and made a part hereof.
Case 20-20810-CMB         Doc 24     Filed 04/17/20 Entered 04/17/20 17:34:53                 Desc Main
                                     Document     Page 4 of 4




                 13.    In additioanl to Movant’s first priority mortgage lien, CAPITAL FOUNDRY

FUNDING LLC has a judgment lien dated February 12, 2020 in the amount of $2,204,074.75.

                 14.    There are no liens on the premises that are senior to Movant's lien.

                 15.    The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 7 Petition.

                 16.    The Debtor has no equity in the premises.

                 17.    Movant has cause to have the Automatic Stay terminated as to permit

Movant to proceed with its State Court rights under the terms of said mortgage.

                 18.    Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

                 19.    Respondent, ROSEMARY C. CRAWFORD, is the Trustee appointed by the

U.S. Trustee.

                 WHEREFORE, Movant respectfully requests that this Court enter an Order;

                 a.     modifying the Automatic Stay under 11 U.S.C. § 362 of the Bankruptcy

Code with respect to the mortgaged premises as to permit the Movant, its successors or assignees, to

proceed with its rights under the terms of said Mortgage; and

                 b.     granting any other relief that this Court deems equitable and just.

                                               /s/ Jodi L. Hause, Esquire
                                               Jodi L. Hause, Esq., Id. No.90625
                                               Phelan Hallinan Diamond & Jones, LLP
                                               Omni William Penn Office Tower
                                               555 Grant Street, Suite 300
                                               Pittsburgh, PA 15219
                                               Phone Number: 215-563-7000 Ext 31502
                                               Fax Number: 215-568-7616
                                               Email: Jodi.Hause@phelanhallinan.com
                                               Attorney for Movant/Applicant
April 17, 2020
